DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/2022 and 2/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US Pat. 10/459632) (Eff filing date of app: 9/16/2016) (Hereinafter Chen).


storing a snapshot at a first computing system, the snapshot having a corresponding first data integrity value (see abstract, “The method includes assigning a unique identifier to a snapshot at a source node in a data storage system.”); 
storing the snapshot as two or more portions at respective two or more computing nodes of a second computing system (see fig. 1, “target node” and col. 1, ln 55-56, “Integrity of the replicated snapshot having the unique identifier then may be verified at the target node”); 
receiving an instruction to generate a restored snapshot (see col. 9, ln 46-49, order of replication recovery); and 
determining a second data integrity value corresponding to the restored snapshot before assembly of the restored snapshot from the two or more portions (see col. 9, ln 45-46, second signature calculated at the target node);
generating the restored snapshot when the second data integrity value of the restored snapshot corresponds to the first data integrity value (see col. 9, ln 44-61, Perform recovery).

As to claims 2, 8, and 20, Chen teaches wherein the first data integrity value is an MD5 checksum and the second data integrity value is an MD5 checksum (see col. 4, ln 31, “For example, each block has a unique (e.g., 20B) saved in memory”).



As to claims 4 and 10, Chen teaches wherein the two or more computing nodes are situated in different two or more cities and connected over a WAN (see col 1, ln 41-42, remote locations).

As to claims 5 and 11, Chen teaches wherein at least one of the two or more portions of the snapshot stored at the two or more computing nodes is an extent, a data block, or an extent group (see col. 1, ln 44, data block and col 4, Ln 1).

As to claim 6, Chen teaches wherein wherein the snapshot that is stored as two or more portions at the respective two or more computing nodes of the second computing system of the snapshot is a replica of the snapshot that is stored at the first computing system (see abstract, replica of snapshot).

As to claim 13, Chen teaches the method further comprising raising an alert when the replica of the snapshot contains corrupted data (see col 7, ln 67-col 8, ln 6, capture data corruption…inconsistency).


As to claim 15, Chen teaches further comprising providing a copy of the replica of the snapshot to the first computer system when the replica of the snapshot is not corrupted (see col ., ln 36-39, data replication by creating a copy…).

As to claim 16, Chen teaches further comprising initiating one or more failover operations when the replica of the snapshot is not corrupted (see col. 9, ln 49-53, “to perform
 replication recovery, the snapshot manager 150 may drop the failed snapshot 180 from a list of consistent snapshot at the target node 160 or perform a full synchronization cycle to correct the data inconsistency”). 

As to claim 17, Chen teaches wherein the two or more portions that are stored at the respective two or more computing nodes of the second computing system are stored in a storage pool (see fig, 1 storage system).

As to claim 18, Chen teaches wherein the two or more computing nodes of the second computing system comprises a plurality of storage devices that are collected to form the storage pool having a contiguous address space (see fig. 1, character 130, 1-N).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164                                                                                                                                                                                            
1